89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Leonardo RUBIO-BARRERO;  Gladys Rubio-Preciado, Appellants.
No. 95-3341.
United States Court of Appeals, Eighth Circuit.
Submitted June 6, 1996.Decided June 13, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1991, Leonardo Rubio-Barrero and Gladys Rubio-Preciado pleaded guilty to conspiring to distribute cocaine, in violation of 21 U.S.C. § 846, and agreed to forfeit certain real property specified in the criminal indictment as property used, or intended to be used, to commit the conspiracy.   The district court1 sentenced the Rubios to imprisonment for the conspiracy offense, and ordered the real property forfeited pursuant to 21 U.S.C. § 853(a).   In 1995, the Rubios filed separate petitions for a writ of error coram nobis, arguing that the forfeiture constituted punishment under the Double Jeopardy Clause, so that "the subsequent imposition of any prison term constituted a forbidden second punishment for the 'same offense.' "   The district court dismissed the petitions, agreeing with the government that the court had considered and rejected the same argument in the Rubios' 28 U.S.C. § 2255 motions earlier that year.   The Rubios appeal.


2
After careful consideration of the record and the parties' briefs, we conclude that the district court correctly dismissed the Rubios' petitions, and that an opinion on these matters would lack precedential value.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa